—Judgments, Supreme Court, Bronx County (Robert Cohen, J.), rendered September 19, 1997, convicting defendant, upon his pleas of guilty, of two counts of criminal possession of a controlled substance in the second degree, and sentencing him to concurrent terms of 6 years to life, unanimously affirmed.
Defendant’s valid and unrestricted waiver of his right to appeal forecloses review of his excessive sentence claim (People v Hidalgo, 91 NY2d 733; People v Moissett, 76 NY2d 909). In any event, we perceive no abuse of sentencing discretion. Concur— Nardelli, J. P., Williams, Mazzarelli, Wallach and Lerner, JJ.